EXHIBIT G-2"

 

"NORTHERN LANDS JOA

"  

A.A.P.L. FORM 610-1982

 

MODEL FORM OPERATING AGREEMENT

 

OPERATING AGREEMENT

 

DATED

 

 

September 1

,

2005

,

Year

OPERATOR

ENCANA OIL & GAS (USA) INC.

 

CONTRACT AREA

"NORTHERN LANDS

"



COUNTIES OR PARISH OF

MAVERICK AND KINNEY

STATE OF

TEXAS

 

COPYRIGHT 1982 - ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM LANDMEN,
4100 FOSSIL CREEK BLVD.,
FORT WORTH, TEXAS, 76137-2791,
APPROVED FORM. A.A.P.L. NO. 610 - 1982 REVISED

     

Note:    

The document is a standard form that is not included with this filing.    A
summary of changes to the form, as well as the exhibits referenced in the form
are attached.    The complete document will be provided to the Securities and
Exchange Commission upon request.

 

 

Summary Brief of Operating Agreement

 

Model Form Operating Agreement:         A.A.P.L. FORM 610-1982

 

Date of Agreement:         September 1, 2005

 

Operator:                    EnCana Oil & Gas (USA)
Inc.         Interest:         50%

                                                    14001 Dallas Parkway, Suite
1000

                                                    Dallas, Texas 75240

 

Non-Operator:                    The Exploration
Company                    Interest:         50%

                             500 N. Loop 1604 E., Suite 250

                             San Antonio, Texas 78232

 

Contract Area:                    "Northern Lands"         

 

County, State:                    Maverick and Kinney, Texas

 

Exhibits Included:         A.    Exhibit "A", shall include the following
information:

Identification of land subject to this agreement

Restrictions, if any, as to depth, formations, or substances

Percentages or fractional interest of parties to this agreement

Oil and gas leases and/or oil and gas interest subject to this agreement

Addresses of parties for notice purposes

         B.         Exhibit "B", OMITTED

         C.         Exhibit "C", Accounting Procedure

         D.         Exhibit "D", Insurance

         E.         Exhibit "E", Gas Balancing Agreement

         F.         Exhibit "F", OMITTED

         G.         Exhibit "G", OMITTED

         H.         Exhibit "H", Memorandum of Operating Agreement



Non-Consent Penalty:         500% of each Non-consenting Party's share of the
cost of newly acquired surface equipment beyond the wellhead connections, plus
100% of the cost of operation of the well commencing with first production.

 

         500% of that portion of the costs and expenses of drilling, reworking,
deepening, plugging back, testing and completing a proposed well.

 

Expenditures and Liability of Parties:            

         Consent to Drill or Deepen shall include Option No. 2 - which is all
necessary expenditures for the drilling or deepening and testing of the
well.    Consent for the completion of a well shall include all necessary
expenditures for the completing and equipping of the well.

 

         $50,000.00 limitation on expenditures without consent.    $25,000.00 or
greater expenditure requires an AFE.

     

COPAS Accounting Procedures

 

Payment required within 30 days of receipt of invoices. Late payments to be
charged interest monthly at prime rate of Chase Bank, Dallas, Texas.

 

Equipment and facilities furnished by Operator shall be charged at rates
commensurate with costs of ownership and operation.    Such costs to include
costs of maintenance, repairs, other operating expense, insurance, taxes,
depreciation, and interest on gross investment less accumulated depreciation not
to exceed 12% per annum.

 

All legal expenses of outside attorneys shall be charged to the joint
account.    No charges for Operator's legal staff without consent of
non-operator.

 

Overhead Rates:         Fixed Rate basis                    

         Salaries, wages and expenses of Technical Employees and costs of
professional consultant services and contract services of technical personnel
directly employed on the Joint Property shall be covered by the overhead rates.

         

         Drilling Well Rate:         $5,000/month                    0'- 6,000'

                                        $7,000/month                    6,001' -
10,000'

                                        $8,000/month                    greater
than 10,001'

 

                    Producing Well
Rate:         $500/month                    0' - 6,000'

                                                 $700/month                    6,001'
- 10,000'

                                                 $800/month                    greater
than 10,001'

 

 

ARTICLE XIV

COMPLIANCE WITH LAWS AND REGULATIONS

 

A.         Laws, Regulations and Orders:

         This agreement shall be subject to the conservation laws of the state
in which the Contract Area is located, to the valid rules, regulations, and
orders of any duly constituted regulatory body of said state; and to all other
applicable federal, state, and local laws, ordinances, rules, regulations, and
orders.

 

B.            Governing Law:

         This agreement and all matters pertaining hereto, including, but not
limited to, matters of performance, non-performance, breach, remedies,
procedures, rights, duties and interpretation or construction, shall be governed
and determined by the law of the state in which the Contract Area is located.

 

C.            Regulatory Agencies:

         Nothing herein contained shall grant, or be construed to grant,
Operator the right or authority to waive or release any rights, privileges, or
obligations which Non-Operators may have under federal or state laws or under
rules, regulations or orders promulgated under such laws in reference to oil,
gas and minerals operations, including the location, operation, or production of
wells, on tracts offsetting or adjacent to the Contract Area.

 

         With respect to operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
out of, incident to or resulting directly or indirectly from Operator's
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or predecessor or successor agencies to the extent such
interpretation or application was made in good faith. Each Non-Operator further
agrees to reimburse Operator for any amounts applicable to such Non-Operator's
share of production that Operator may be required to refund, rebate or pay as a
result of such incorrect interpretation or application, together with interest
and penalties thereon owing by Operator as a result of such incorrect
interpretation or application.

 

         Non-Operators authorize Operator to prepare and submit such documents
as may be required to be submitted to the purchaser of any crude oil sold
hereunder or to any other person or entity pursuant to the requirements of the
"Crude Oil Windfall Profit Tax Act of 1980" as same may be amended from time to
time ("Act"), and any valid regulations or rules which may be issued by the
Treasury Department from time to time pursuant to said Act. Each party hereto
agrees to furnish any and all certifications or other information which is
required to be furnished by said Act in a timely manner and in sufficient detail
to permit compliance with said Act.

 

ARTICLE XV.

OTHER PROVISIONS

 

A.            Priority of Article XV.    In the event of conflict between the
provisions of this Article XV. and any other provision of this Operating
Agreement or its Exhibits the provisions of this Article XV. shall control.

 

B.

            Definitions:    As used in this Agreement, the following words and
items shall have the meaning ascribed to them below:  

         1.            Development Block means that part of the Contract Area
designated by the proposing Party for an Exploratory Well. A Development Block
shall include a nine (9) mile square area (5,760 acres) centered on the
Exploratory Well.

 

         2.            Development Well means any well proposed in an existing
Development Block other than the Exploratory Well.

 

         3.            Exploratory Well means    a well proposed to any depth
below the stratigraphic equivalent of the base of the Glen Rose formation being
a depth if 8,171' as shown on the electric log of the Union Producing Company -
E. Halsell #1 (API 42-32301126) located in Maverick County, Texas and which is
not located in an existing Development Block.

 

         4.            Zone means a stratum of earth containing or thought to
contain an accumulation of hydrocarbons separately producible from any other
accumulation of hydrocarbons.

 

C.            Required Wells and Operations.    Notwithstanding anything to the
contrary stated herein, the non-consent provisions pertaining to the drilling of
any well drilled hereunder shall not be applicable to any well or operation
which is necessary in order to perpetuate an expiring or terminating lease or
leases or interest therein, nor shall it be applicable to any well or operation
which is necessary in order to earn an additional lease or leases or interest
therein pursuant to any farmout or other agreement.    A well or other operation
commenced within ninety (90) days prior to the date the lease or leases (or
portions thereof) would expire in the absence of such operations and a well or
other operation which must be drilled or conducted to earn or maintain a lease
or farmout right shall constitute a "required well" or a "required
operation".    As to any such "required well" or "required operation" proposed
by any party in which any other party elects not to participate, the
non-participating party shall release and relinquish all of the
non-participating party's interest in and to the lease or leases, farmout
agreements or interest therein which would be perpetuated or earned by such
"required well" or "required operation".     The interest in such relinquished
leases shall be assigned by the non-participating party to the participating
party and such interest shall be free of any subsequently created interests
which may have placed thereon by the non-participating party.    If at any time
there is more than one location proposed for the drilling of a required well,
the parties agree that the location proposed for a required well with the
shallowest objective formation, which would serve to perpetuate or earn the
subject lease or interest, shall take precedence.

 

Nothing herein, however, shall ever be construed so as to require an assignment
of any such nonparticipating party's interest in any wells or units then
producing in which it has an interest.

 

Such relinquishment of leases shall not relieve the relinquishing party from any
obligation, liability or responsibility theretofore incurred.

 

D.

            Statements and Billings.    It is agreed that if any Party to this
agreement (hereafter referred to as "Selling Party") disposes of part of the
interest credited to it on Exhibit "A" the Selling Party will be solely
responsible for billing its Assignee or Assignees, and shall remain primarily
liable to the other parties for the interest or interests assigned and shall
make prompt payment to Operator for the entire amount of statements and billings
rendered to until such time as Selling Party furnish to Operator the following:
 

         1.            Written notice of the conveyance and photostatic or
certified copies of the assignments by which the transfer was made.

 

         2.            The name of the Assignee to be billed and a written
statement signed by the Assignee to be billed in which it consents to receive
statements and billings for the interest credited to Assignee; and, further
consents to handle any necessary sub-billings in the event it does not    own
the entire interest conveyed by Selling Party.

 

E.            Lease Payments.    Subject to Article XV.W. below, Operator shall
be responsible for payment of delay rentals, royalty on all production sold by
Operator on behalf of nonoperator, shut-in well payments and minimum royalties
required under the terms of leases initially subjected to this agreement or of
subsequently acquired leases if same are owned by all parties hereto.    All
parties who shall have agreed to participate in such payments shall reimburse
Operator for their proportionate shares thereof. Any party electing not to bear
its proportionate share of any payment shall advise Operator of its election no
later than 60 days prior to the date on which a payment is due.    Failure to so
advise shall be deemed as election to participate in the payment.    In the
event that Operator recommends not making a payment, then it shall advise the
other parties hereto of its recommendation 15 days prior to the date on which
that payment is payable.    Pursuant to its recommendation and/or upon being
advised to do so by any party, Operator shall make the appropriate payment and
those who elected not to participate therein shall promptly make assignment of
their interest to the parties who participated in such payment.

 

Operator shall diligently attempt to make proper payments but shall not be
liable in damages for the loss of any lease or interest therein if through
mistake or oversight any rental or payment is not paid or is erroneously
paid.    Any such loss shall be borne in accordance with the provisions of
Article IV.B.3. unless such failure is through gross negligence.



F.            Gas Marketing.    Until revoked by giving thirty (30) days written
notice - non-operators hereby designate Operator to be their agent and gas
marketing representative with full and complete power of substitution, to act as
agent in all matters with respect to the interest of non-operators in the sale
and/or disposition of natural gas, casinghead gas, and gaseous hydrocarbons,
including sulphur, produced from the wells drilled pursuant to this
agreement.    Operator shall have full, and complete power and authority to
bargain, negotiate, agree, ratify, confirm, approve, determine, execute and
deliver on behalf of Non-Operator's all contracts or agreements related to the
transportation, exchange, sale, or other disposition of Non-Operator's interest
in gas, and to amend, modify settle, terminate, compromise or enforce the
provisions of all said contracts. Operator shall also have the right to appear
and defend or otherwise participate in all legal and administrative proceedings
wherein the interest of the Non-Operator's is involved.

 

Operator shall exercise the foregoing powers and authorities on behalf of
Non-Operators in accordance with its good faith judgment and shall have no
liability, directly or indirectly, to the undersigned for any action or inaction
on behalf of Non-Operator's, save and except where any action or inaction by
Operator causing injury or damage to Non-Operator's constitutes intentional bad
faith or willful and wanton negligence on the part of Operator.

 

G.

            Right to Propose Operations.    Notwithstanding anything to the
contrary contained herein, only parties with a current working interest in a
well may propose a drilling, completing, recompleting, reworking, deepening,
sidetracking or plugging back operation to such well.  

H.

            Priority of Operations.    At that point in time when a well
achieves its authorized depth pursuant to Article VI.B. if there is more than
one operation proposed in connection with the subject well, then unless all
participating parties agree on the sequence of such operations, such proposals
shall be undertaken in the following order of priority;  

         1)            Proposals to do additional logging, coring or testing.

 

         2)            Proposals to attempt completions, first in the objective
formation.

 

         3)            A proposal to rework current completion

 

         4)            Proposals to deepen the well.

 

         5)            Proposals to sidetrack the well.

 

         6)            Proposals to plug back and attempt completion above
objective formation in ascending order.

 

         7)            Proposal to plug and abandon the well.

 

It is provided, however, that if at the time said participating parties are
considering any of the above operations the hole in such a condition that a
majority of the consenting parties feel that a reasonable, prudent Operator
would not conduct an operation in the sequence above provided for fear of
placing the hole in jeopardy or losing the same prior to completing the well in
the objective depth or objective formation, such operation shall not be given
the priority hereinabove set forth.

 

I.

            Limitation on Wells. Notwithstanding a Required Well pursuant to
Article XV.C.; without the mutual consent of all parties (i) no more than four
(4) wells shall be drilling at one time (ii) no more than fifteen wells (15)
wells shall be drilled per year during the first two (2) years of this Agreement
and (iii) no more than one (1) well to test the Jurassic formation shall be
drilled per year during the first two (2) years of this Agreement. For the
purpose of this provision a well shall be deemed to be drilling between the date
such well is actually spud until the date the drilling rig is officially
released as reflected in the daily drilling report for such well.  

J.            Non-Consent Exploratory Well.    Notwithstanding anything to the
contrary, in the event that any party hereto elects not to participate in the
drilling of an Exploratory Well, that party shall promptly relinquish and
assign, upon such well reaching its Objective Depth and being either (i) plugged
and abandoned as a dry hole or (ii) completed as a well capable of production,
to the parties who drilled such Exploratory Well, one hundred percent (100%) of
its right, title and interest in the Development Block as herein defined.    In
order to be entitled to the provisions of this Article XV.L., each Exploratory
Well drilling proposal must include a plat on which the Development Block is
identified. If sufficient acreage does not exist to form such Development Block
in the general form of a square, due to lease line boundaries or other
Development Block boundaries that have previously been formed, but sufficient
contiguous acreage not yet dedicated does exist, then the proposing party may
designate such other acreage so long as it is contiguous and as near as possible
to being in the form of a square.    Any forfeited interest shall be shared by
the consenting parties, in the portion that is applicable to each consenting
party's interest to the total interest of the consenting parties, or as the
consenting parties may otherwise agree.

 

The forfeiture herein provided for shall take place without the necessity of a
written request therefore, but the non-consenting party agrees upon request of
any consenting party to execute and deliver in recordable forms such
assignments, releases or other documents, furnished by the consenting party,
necessary to evidence such forfeiture.    The forfeited interest shall be free
of any Excess Burden as described in Article III.D.

 

In the event a proposed Exploratory Well is not timely commenced per the terms
of this Agreement, the effect shall be as if the proposal had not been made and
the creation of the applicable Development Block shall have no further force and
effect.

 

The Operator for the drilling parties shall agree to make a good faith effort as
a reasonable prudent operator to log all depths in an Exploratory Well and test
all potentially productive zones in a manner consistent with standard oil field
practices.

 

The provisions of this Article XV.J. shall not cause the forfeiture of any
party's interest in any Development Block which have been previously
created.    Furthermore, this Article XV.J. shall apply only to the drilling of
new wells and shall not apply to the reworking, deepening, sidetracking or
plugging back of existing wells.

 

K.            Development Well.    Notwithstanding anything to the contrary, in
the event that any party hereto elects not to participate in the drilling of a
Development Well, that party shall promptly relinquish and assign, upon such
well reaching its Objective Depth and being either (i) plugged and abandoned as
a dry hole or (ii) completed as a well capable of production, to the parties who
drilled such Development Well, one hundred percent (100%) of its right title and
interest in the 640 acre section in which the Development Well is
located.    Any forfeited interest shall be shared by the consenting parties, in
the proportion that is applicable to each consenting party's interest to the
total interest of the consenting parties, or as the consenting parties may
otherwise agree.

 

The forfeiture herein provided for shall take place without the necessity of a
written request therefore, but the non-consenting party agrees upon request of
any consenting party to execute and deliver in recordable forms such
assignments, releases or other documents, furnished by the consenting party,
necessary to evidence such forfeiture.    The forfeited interest shall be free
of any Excess Burden as described in Article III.D.

 

In the event a proposed Development Well is not timely commenced per the terms
of this Agreement, the effect shall be as if the proposal had not been made and
no forfeiture of interest shall occur.

 

The provisions of this Article XV.K. shall not cause the forfeiture of any
party's interest in any other portions of the Development Block which has been
previously created.    Furthermore, this Article XV.K. shall apply only to the
drilling of new wells and shall not apply to the reworking, deepening,
sidetracking or plugging back of existing wells.

 

L.            Completion.    Each Party shall have the right to make a separate
election as to each proposed completion attempt in each interval in that portion
of the well in which it has not otherwise relinquished its interest, and an
election to become a Non-Consenting Party as to one completion attempt shall not
prevent a party from becoming a Consenting Party in subsequent completion
attempts, regardless whether the Consenting Parties have recouped the costs of
earlier completions pursuant to Article VI.B.2.    Any recoupment of costs by a
Consenting Party shall be made solely from the production attributable to the
interval in which the completion attempt is made. Election by a previous
Non-Consenting Party to participate in a subsequent completion attempt shall
require such Party to pay (or reimburse Consenting Parties for, as the case may
be) its proportionate share of the costs of salvable materials and equipment
installed in the well and on the surface in connection with the operation in
which it non-consented insofar as such materials and equipment benefit the
completion attempt in which such Party is participating. The Non-Consenting
Party's proportionate part (based on the percentage of such costs it would have
paid had it previously participated in such Non-Consent operation) of the costs
of salvable materials and equipment shall be determined in accordance with
Exhibit "C" (COPAS-Article IV.).    If the Consenting Parties have recouped 100%
of the cost of such salvable materials and equipment at the time such completion
attempt is conducted, then a Non-Consenting Party may participate in the
completion attempt with no payment for costs incurred prior to the completion
attempt. The Parties that participated in the prior Non-Consent completion
attempt, however, shall continue to be entitled to recoup out of the proceeds of
production from such Non-Consent completion any balance remaining as specified
in Article VI.B.2., less the amount paid by a Non-Consenting Party with respect
to salvable equipment and materials from the prior completion attempt pursuant
to this Article XV.L.

 

M.

            Recoupment of Non-Consent Penalties. Section VI.B.2. of this
Operating Agreement, entitled "Operations by Less than All Parties", is amended
to provide that in the event a well has been drilled by the parties to an
objective depth agreed to by all the parties and thereafter a proposal is made
to either: a) deepen the well or b) to attempt a completion in any sand or
horizon penetrated in such well; or c) after production is established, to
rework a well as to any sand or horizon, and any party elects not to participate
in such operation, the costs for such operation together with the penalty for
failure to participate as provided under a) and b) of said Article VI.B.2. shall
be recouped only out of production obtained from the sands or horizons
encountered below such objective depth in any such proposed deepening operation
or only from the particular sand or horizon specified in any such proposed
completion attempt or only from the sand or horizon specified in any such
proposed completion attempt or only from the sand or horizon specified in any
such proposed reworking operation.  

N.

            Default on Payments.    Except for those items disputed in good
faith, if any party (including the Operator) fails to pay its share of any cost,
which it is obligated to make under the preceding Article VII.C. or any other
provision of this agreement, within the period required for such payment
hereunder, then in addition to the remedies provided in Article VII.B. the
Operator (or any Non-Operator if the Operator is the party in default) may
pursue any or all of the following remedies:  

         1.            Suspension of Rights: Operator (or the Non-Operators if
Operator is the party in default) may deliver to the party in default a Notice
of Default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this Article.    If the
default is not cured within twenty (20) days of the delivery, by certified mail,
of such Notice of Default, Operator (or the Non-Operator if Operator is the
party at fault) may suspend any or all of the rights of the defaulting party
granted by this agreement until the default is cured, without prejudice to
the    right of the non-defaulting party to continue to enforce the obligations
of the defaulting party theretofore accrued or thereafter accruing under this
agreement. If Operator is the party in default, the Non-Operators shall in
addition have the right, by vote of Non-Operators owning a majority in interest
in the Contract Area after excluding the voting interest of Operator, to appoint
a new Operator effective immediately.    The rights of a defaulting party that
may be suspended hereunder at the election of the non-defaulting parties shall
include, without limitations, the right to receive information as to any
operation conducted hereunder during the period of such default, and the right
to elect to participate in an operation proposed under Article VI.B.1. of this
Operating agreement.

 

         2.            Suit for Damages: Operator (or the Non-Operators if
Operator is the party in default) may sue to collect the amount in default
together with all consequential damages suffered by the non-defaulting parties
as a result of the default, plus interest accruing on the amounts recovered from
the date of default until the date of collection at the rate specified in
Section 1.(3) of the Accounting Procedures attached hereto.

 

         3.            Deemed Non-Consent:    Operator (or any Non-Operator if
the operator is the party in default) may deliver a written Notice of
Non-consent Election to the defaulting party at any time after the expiration of
the twenty day cure period following delivery of the Notice of Default, in which
event if the billing is for the drilling of a new well or the plugging back,
sidetracking, reworking or deepening of a well which is to be or has been
plugged as a dry hole, or for the completion or recompletion of any well, the
non-paying party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-consenting Party with respect thereto under
Article VI.B. or VII.D.1. (Option No.2) or XV.C. to the extent of the costs
unpaid by such party, notwithstanding any election to participate theretofore
made.    If election is made to proceed under this provision, then the
non-defaulting party may not elect to sue for the unpaid amount pursuant to this
Article XV.N.2.    Until the delivery of such notice of Non-consent Election to
the non-paying party, such party shall have the right to cure its default by
paying unpaid billing plus interest at the rate set forth in Section I.(3) of
the attached Accounting Procedures plus any costs or damages incurred by the
non-defaulting parties as a result of the default.    Any interest relinquished
pursuant to this Article XV.N.3. shall be offered by Operator (or by the
Non-Operator if Operator is the defaulting party) to the non-defaulting parties
in proportion to their interests,    and the non-defaulting parties electing to
contribute their sharers of the defaulted amount.

 

In the event a party disputes in good faith the existence of a default on his
part that is the subject of a Notice of Default, such party may avoid the
imposition of the remedies for such    default contained in this agreement by
paying the disputed amount into an account at a bank requiring the signature of
both such party and the Operator (or, if the Operator is the party in default,
Non-Operator designated by the Non-Operators) in order to release such
funds.    Such funds shall be released to the party entitled thereto upon the
resolution of the issue raised by the objecting party.

 

         4.            Non-Judicial Foreclosure: Notwithstanding anything herein
to the contrary, from time to time, the Operator shall invoice the Participating
Parties for their share of costs and expenses incurred in any well drilled on
the Leased Lands or for other costs and expenses relating to the Contract Area
reasonably estimated to exceed $25,000.00.    Operator may invoice Participating
Party for its proportionate share of actual costs already incurred.    Within
twenty (20) days of receipt of a properly documented invoice for its
proportionate share of such actual or estimated expenditures, Participating
Party shall pay to Operator the full amount reflected on such invoice.
Notwithstanding any other provisions of this Operating Agreement and any rights
or remedies or Operator thereunder and in addition thereto, if Participating
Party fails to pay any properly documented invoice with twenty (20) days of
Participating Party's receipt hereof, Operator, at its option, may send written
notice to Participating Party by certified mail of Operator's intention to
foreclose pursuant to the terms hereof.    Participating Party shall have twenty
(20) days after receipt of such notice to pay in full all amount then due.    In
the event Participating Party has mortgaged its interest in any of the Contract
Area, the wells located on the Contract Area or the production therefrom, and in
the further event that Participating Party has furnished to Operator in writing
the name and address of such mortgagee(s) prior to the expiration of the twenty
(20) day period ensuing after Participating Party's receipt of an invoice for
its proportionate share of actual or estimated expenditures, then in the event
Operator elects to exercise its foreclosure option, Operator shall
contemporaneously, with the sending of a foreclosure notice to Participating
Party, send a substantially identical foreclosure notice to such mortgagee(s),
and shall give such mortgagee(s) the opportunity to cure Participating Party's
default within fifteen (15) days after such mortgagee's receipt of such
foreclosure notice.    If Participating Party or any such mortgagee does not pay
in full all amounts then due within fifteen (15) days after their respective
receipts of such foreclosure notice, then Operator shall proceed to foreclose
upon Participating Party's interest in accordance with the following
provisions:    If Operator should elect to proceed to foreclose the lien of
Operator as against the interest of a participating party having an interest in
the Contract Area, this Operating Agreement does hereby include provisions for
non-judicial sale under the laws of the State of Texas, and the President of the
Operator, is hereby appointed as Trustee for such purpose.    Under such
default, said Trustee or Operator shall, at least twenty-one (21) days preceding
the date of non-judicial sale, serve written notice of the proposed sale by
certified mail of such Participating Party according to the records of
Operator.    Service of such notice shall be deemed completed upon deposit of a
notice, enclosed in a post-paid wrapper properly addressed to the Participating
Party and each other Party obligated to pay said obligations, at the most recent
address or addresses as shown on the records of Operator, in a post office or
other official depository under the care and custody of the United States Postal
Service.    The Affidavit of any person having knowledge of the fact to the
effect that such service was completed shall be prima facie evidence of the fact
of service.    After such notice, said Trustee shall proceed to sell those
certain interests of the Participating Party whose interest is being foreclosed
in that portion of the Contract Area hereinafter defined, at public auction to
the highest bidder for cash, after having given notice of the time and place of
sale and in the manner and after the advertisement of such sale as is now
required by the statutes of the State of Texas.    Any interest conveyed to the
purchasing party shall be subject to the terms and conditions of this agreement
and any subsequent agreement entered into by the defaulting Participating Party
and other parties as it relates to the Contract Area.    In making sales of real
estate, the sale of a part of the realty would not exhaust the power of sale,
and sal;es may be made from time to time until all the property is sold or the
obligations paid in full.    Said Trustee shall have the authority to appoint an
attorney-in-fact to act as Trustee in conducting the foreclosure sale and
execute a Deed to the purchaser or purchasers; and it is further agreed that
said Trustee or his successor may sell said property together or in lots and/or
parcels as he may deem expedient, and after such sales as aforesaid are made,
the Trustee shall execute and deliver to the purchaser or purchasers thereof
good and sufficient Deeds, Assignments and other lawful conveyances, with
covenants of general warranty, binding the defaulting Participating Party to
vest in said purchaser    or purchasers title of such Participating Party in the
Contract Area, in fee simple, together with all personal property used or
obtained in connection therewith, and together with all of the proceeds of
production attributable thereto, including proceeds of production held by any
party for payment to such Participating Party.    From the proceeds    of said
sale, said Trustee shall first pay all charges, costs and expenses in executing
these provisions, and secondly pay all sums due by the Trustee for taxes in the
preservation of the security, and thereafter, shall pay all of the remaining
sums to the Operator for the satisfaction of the debts of such Participating
Party hereunder, and the balance, if any, shall be paid to such Participating
Party.    This paragraph shall not apply to those items disputed in good faith.

 

It is agreed that such sale be a perpetual bar against said Participating Party
and his/its heirs, successors, assigns, legal representatives and all other
persons claiming under him/it, them or any of them.    It is further agreed that
said Trustee or any holder or holders of said obligation or Operator shall have
the right to become the purchaser or purchasers at such sale if they are the
highest bidder or bidders, in which    event the bid or bids of the purchaser or
purchasers, less allowable costs and expenses described above, may be credited
upon said indebtedness of said Participating Party.    It is stipulated and
agreed that in case of any sale hereunder by the Trustee or his successor, all
prerequisites of said sale shall be presumed to have been performed and in any
conveyance given hereunder, all statements of fact or recitals therein made as
to the nonpayment of money secured or as to any default under the terms hereof
or as to the request of the Trustee to enforce this trust or as to the proper
and due appointment of any successor or substitute Trustee or as to the
advertisement of sale or the time, place and terms of sale or as to any other
preliminary act or thing shall be taken all courts of law and equity as prima
facie evidence that the facts so stated are true.    Operator may appoint a
substitute or successor Trustee in the event the Trustee above named is unable
for any reason to serve.

 

The defaulting Participating Party agrees, upon request by Operator, to execute
and deliver in recordable form such assignments, bills of sale, releases or
other documents necessary to evidence such foreclosure.

 

Receipt of notice hereunder shall be deemed to have incurred on the third day
after proper mailing.

 

         5.            Costs and Attorney's Fees:     In the Event any party
shall ever be required to bring legal proceeding in order to collect any sums
due from any other party or to enforce any other right under this agreement,
then the prevailing party in such action shall also be entitled to recover all
court costs, costs of collection, and a reasonable attorney's fee, which the
lien provided for herein shall also secure.

 

O,            Notwithstanding the provisions of Article VI.B. and subject to the
expenditure limitations set forth in Article VII.D.3., Operator may in
accordance with the notice requirement of Article VI.B. propose the acquisition
and subsequent installation of post production facilities/equipment to service
production from the Contract Area.    However, if approval of this operation and
subsequent expenditure is not obtained from all parties and the parties owning
at least fifty-one percent (51%) in interest in the Contract Area have approved
of such operation and expenditure, and the expenditure is less than Fifty
Thousand and No/100 Dollars ($50,000.00), the parties who have failed to respond
to such proposal or who have responded in the negative shall nevertheless be
bound thereby and obligated to pay their proportionate part of such proposed
operation as if they had consented to such operation pursuant to the terms
hereof.

 

P.            In the event this Agreement or provision hereof is, or the
operations contemplated hereby, are found to be inconsistent with or contrary to
any law, rule, regulation or order, the latter shall be deemed to control and
this Agreement shall be regarded as modified accordingly, and as so modified, to
continue in full force and effect.    Operator shall prepare and furnish to any
duly constituted authority having jurisdiction in the premises through its
proper agency or department any and all reports, statements and information that
may be requested when such reports are required to be filed by Operator.

 


Q.            Operator shall act as the representative of all parties hereto in
all hearings and proceedings before administrative bodies concerning the
Contract Area and, subject to approval by Non-Operators, all costs and expenses
incurred by Operator directly or by retention of outside personnel in
participation in such hearings or proceedings shall be a proper charge against
the joint account; provided, however, that nothing herein contained shall
prohibit any of the parties other than Operator from participating in any such
hearings or proceedings in his or its behalf and at his or its own cost and
expense.

 

The Operator shall at all times consult freely with the other parties concerning
the operations being or to be conducted on the Contract Area and shall permit
any party hereto to collaborate in any litigation or hearings before any
administrative body, state or federal, affecting the Contract Area and/or the
production therefrom.

 

R.            If the owner of the interests from which a subsequently created
interest (as defined in Article III.D.) is derived fails to pay, when due, its
share of expenses chargeable hereunder, the lien and/or other rights granted the
other parties hereto under the provisions of Article VII.B. or under the
appropriate state statutes shall also cover and affect the subsequently created
interests; therefore, the rights of the parties hereto shall be the same under
this Agreement or the appropriate state statutes as if the subsequently created
interest had not been created.

 

If the owner of the interest from which a subsequently created interest (as
defined in Article III.D.) is derived (I) elects to abandon a well under the
provisions of Article VI.B. hereof, (ii) elects not to pay rentals attributable
to its interest in any lease and thereby is required to assign the lease or that
portion or interest therein for which it elects not to pay rentals to those
parties paying such rental, such assignment shall be free and clear of the
subsequently created interest, in whatever form, including overriding royalties,
production payments, net profits, payments, mortgage, lien or any other burden.

 

The owner created such interest shall indemnify and hold the other parties
hereto harmless from any claim or cause of action by the owner of the
subsequently created interest.

 

S.            Should any party sell all or any part of its interest under this
Agreement or its rights and interests in the Contract Area, it shall promptly
give written notice to other parties, including the name and address of the
purchaser.

 

T.            In the event any lease and the interest covered thereby becomes
owned by only one of the parties to this agreement under the terms hereof, any
such lease and such interest covered thereby shall thereafter be excluded from
the terms of this Agreement.    Further, in the event any lease and the interest
affected thereby becomes owned by more than one of the parties hereto, but less
than all of the parties hereto, such lease and the interest affected thereby
shall thereafter be excluded from the terms of thus Agreement and shall be
deemed subject to an Operating Agreement identical in terms to this Agreement
but only as between the parties owning interests therein with appropriate
adjustments to reflect their participating interests.

 

U.            News Media and Information Releases.    No party shall distribute
any information or photographs to the press or other media without the approval
of all the parties except as reasonably required by law or regulation, or
generally accepted industry communication practices that does not involve the
use of the other party's name or confidential geologic information.    The only
exception to the foregoing shall be that in the event of an emergency involving
extensive property damage, operations failure, loss of human life, or other
clear emergency, Operator is authorized to furnish such minimum strictly factual
information as shall be necessary to satisfy the legitimate public interest on
the part of the press and duly constituted authorities if time does not permit
the obtaining of prior approval by the other party or parties; such party shall
thereupon promptly advise the other party or parties of the information so
furnished. If a party to the agreement does not respond within 72 hours after
the information is received, the issuing party may disburse information to the
press of other media at its own discretion.

 

V.             Partition of Northern Lands.    Not later than October 15, 2007
or within fifteen (15) days of the completion of the fifteenth (15th)
Exploratory Well drilled under the terms of this Agreement, whichever is the
earlier date. The Parties will meet to conduct a partition pf the Contract Area
as follows:

 

         1.            Within a Development Block.    Operator and Non-Operator
will alternate selection of one (1) square mile sections (other than sections on
which producing wells are located) until all eight (8) non-producing sections
are chosen, with the operator of the well selecting first. Any party that
non-consented the Exploratory Well shall have likewise forfeited its selection
right in the applicable Development Block.

 

         2.            Contract Area Outside Development Block(s).    Operator
and Non-Operator will alternate selection of nine (9) square mile sections
blocks ("Contract Blocks") until all remaining lands within the Contract Area
have been partitioned. If less than the two full "Contract Blocks" remain at
such point as the parties have selected an equal number of same, then the
balance of the Contract Area will be divided into equal "Balance Blocks" by the
Non-Operator and the Operator will have its choice of the Balance Blocks.

 

Once the selection of all blocks is complete, the parties will cooperate to
assign to one another the applicable interests in the Contract Area in a form
substantially similar to Exhibit "H" to the Purchase and Sale Agreement to which
this Agreement is attached as Exhibit "G-2".

 

In addition, upon the conclusion of the selection of the various Blocks, this
Operating Agreement shall terminate except as to those 640 acre sections upon
which the parties have jointly drilled an Exploratory Well or a "Development"
well within an establish Development Block which the parties shall jointly own
and the parties agree to amend the Contract Area in Exhibit "A" to reflect those
lands jointly owned by the parties at such time.

 

W.            While any of the Leases located in the Contract Area described on
Exhibit "A" are in force and effect Non-Operator shall be responsible for
administrating the payment of all delay rentals, lease extension payments,
minimum royalty payments and shut-in well payments ("lease maintenance
obligation payment") which become due and payable after the effective date of
this Agreement.    Sixty days prior to the due date of any lease maintenance
obligation payment, Non-Operator shall give Operator written notice of its
payment recommendation adequately identifying the lease and the payment amount
in the form of an invoice.    Within 30 days after receipt of the payment notice
and invoice, Operator shall notify Non-Operator of its election to participate
in the lease maintenance obligation payment.    If Operator elects to
participate in the lease maintenance obligation payment, Operator shall
immediately reimburse Non-Operator for fifty percent of Non-Operator's
proportionate share of such lease maintenance obligation payment. If
Non-Operator recommends not to make the lease maintenance obligation payment and
Operator wants to continue to maintain the lease, Operator shall immediately pay
Non-Operator the full amount of the lease maintenance obligation payment and
Non-Operator shall make the payment on behalf of Operator.    In such event,
Non-Operator shall immediately assign to Operator all of its remaining interest
in said lease that Non-Operator elected not to participate in the lease
maintenance obligation payment.     If Operator elects not to participate in the
lease maintenance obligation payment, Operator shall immediately assign to
Non-Operator all of its remaining interest in said lease that it elected not to
participate in the lease maintenance obligation payment.    

 

In the event of an obligation to drill or rework a well on lands covered by said
Leases that cannot be satisfied by a lease maintenance obligation payment,
Non-Operator, within forty-five (45) days of the critical date, shall give
Operator written notice of the drill or rework obligation adequately identifying
the lease and stating whether or not Non-Operator    plans to satisfy the drill
or rework obligation as to a depth above the base of the Glen Rose formation as
same is defined in Exhibit "A" (its "Shallow Rights") in order to maintain the
lease.    If Non-Operator has no plans to satisfy the drill or rework obligation
on its Shallow Rights, then either party may propose a well on the Contract Area
in accordance with the terms of this Northern Lands JOA.

 

X.            Area of Mutual Interest.    An Area of Mutual Interest ("AMI") is
hereby created and established which shall be limited to the Restricted Depths
described in Exhibit "A" hereto and shall cover all that portion of Maverick
County, Texas located north of the lands outlined in Exhibit "E" to that certain
Purchase and Sale Agreement dated September 26, 2005. Such AMI shall remain in
force and effect until October 1, 2007 or until the completion of the fifteenth
(15th) Exploratory Well drilled under the terms of this Agreement, whichever is
the earlier date.    Such AMI shall be subject to the parties pre-existing
contractual obligations as of September 1, 2005. If any party to this agreement
proposes to acquire (1) any additional acres covering oil, gas and/or mineral
interests or (2) any additional unleased oil, gas or other fee mineral or
royalty interests located within the boundaries of the AMI ("Fee Interest"), it
shall offer ownership of the interest to be acquired by such party in any
additional leases or Fee Interests to the other parties to this agreement in
proportion to the percentages of ownership of working interest set forth in
Exhibit A herein.    If after the effective date of this agreement a party or
its parent, subsidiary, affiliate or other party under the control of or
controlled by such party ("Acquiring Party") acquires by purchase, farmout,
assignment or otherwise an oil and gas leasehold interest or Fee Interest within
the AMI, then within thirty (30) days after such acquisition the Acquiring Party
shall give written notice to the other parties (Non-Acquiring Parties) of such
acquisition, including the actual cost (including non-cash remuneration) and all
other material pertaining thereto. If any such leased or Fee Interest includes
depths other than the Restricted Depths then 30% of the Acquisition Price shall
be allocated to the Restricted Depths. The Non-Acquiring Parties shall have
twenty (20) days after receipt of such notice within which to elect whether to
purchase their proportionate share of the Acquired Property for its pro-rata
portion of the same consideration (or the equivalent value thereof) paid by the
Acquiring Party for the Acquired Property (the "Acquisition Price"). A Non-
Acquiring Party shall make its election by giving written notice to the
Acquiring Party within said twenty (20) day period. Failure to timely give
written notice shall be conclusively deemed an election not to acquire an
interest in the Acquired Property. If the Non-Acquiring Parties timely elect to
acquire their proportionate interest in the Acquired Property, such acquisition
shall be closed within thirty (30) days after the end of the twenty (20) day
election period by execution and delivery by the Acquiring Party to all such
Non-Acquiring Parties of a mutually acceptable assignment specially warranted
by, through, and under the Acquiring Party in exchange for payment by such
Non-Acquiring Party to the Acquiring Party of the Acquisition Price.



 

 

EXHIBIT "A"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

 

I.         LANDS SUBJECT TO THIS AGREEMENT:

 

Being those lands covered by the Oil and Gas Leases described in Exhibit "G-1"
to Purchase and Sale Agreement dated effective September 1, 2005 by and between
EnCana Oil & Gas (USA) Inc. and The Exploration Company.

 

II.         RESTRICTIONS AS TO DEPTHS, FORMATION, SUBSTANCES AND OPERATIONS:

 

         This Operating Agreement is limited to depths below the stratigraphic
equivalent of the base of the Glen Rose Formation, as shown at a depth of 8,171'
feet subsurface on the electric log of the Union Producing Company E. Halsell #1
Well (API 42-323-01126) loated in Maverick County, Texas.

 

III.         INTERESTS OF PARTIES TO THIS OPERATING AGREEMENT:



PARTY

WORKING INTEREST

EnCana Oil & Gas (USA) Inc.

50.00%

The Exploration Company

50.00%



IV.         OIL AND GAS LEASES SUBJECT TO THIS OPERATING AGREEMENT:

 

Being the Oil and Gas Leases decribed in Exhibit "G-1" to Purchase and Sale
Agreement dated effective September 1, 2005 by and between EnCana Oil & Gas
(USA) Inc. and The Exploration Company.

 

V.         ADDRESSES OF THE PARTIES FOR NOTICE PURPOSES:

 

ENCANA OIL & GAS (USA) INC.
14001 N. Dallas Parkway, Suite 1000
Dallas, Texas 75240
ATTN: Land Manager
Phone: 214-987-7100
Facsimile No.: 214-242-7205

 

THE EXPLORATION COMPANY

500 North Loop 1604 East, Suite 250

San Antonio, TX 78232

ATTN: Land Manager

Phone: 210-496-5300

Facsimile No.: 210-496-3232

   

END OF EXHIBIT "A"



 

 

EXHIBIT "B"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

     

THERE IS NO EXHIBIT "B" TO THIS AGREEMENT

 

EXHIBIT "C"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

Excluded.

Note:    Exhibit C is an Accounting Procedure for Joint Operations.    A copy
will be provided to the Securities and Exchange Commission upon request.

 

EXHIBIT "D"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

 

INSURANCE

         With respect to all operations conducted hereunder on the contract Area
for the joint account of the parties hereto, Operator shall maintain in effect
the following insurance coverage:

A.         Workman's Compensation Insurance in accordance with the laws of the
state in which the operating area is located and Employer's Liability Insurance
with Bodily Injury limits of not less than $1,000,000.00 each accident; Bodily
Injury by disease $1,000,000.00 each employee; Bodily injury by disease
$1,000,000.00 policy limit; and

B.         General Comprehensive Public Liability Insurance covering the parties
hereto in connection with all operations conducted by contractors and
subcontractors with minimum general aggregate limit for bodily injury; and
property damage of not less than $1,000,000.00, for each occurrence.

C.         Automobile combined liability each accident of $1,000,000.00 minimum
coverage for bodily injury and property damage.

D.         Cost of Control Extra Expense Insurance ("OEEI") covering Control of
Well, Redrilling Expense, Seepage, Pollution, Clean-up and Containment and
removal of Debris in the minimum limit of $5,000,000.00 per any one
occurrence-combined single limit. Each Non-Operator shall automatically be
covered by Operators OEE insurance and shall pay its proportionate share of the
cost of such OEE Insurance, unless Non-Operator elects not to be covered by the
OEE Insurance by making the appropriate election on the AFE and furnishes
Operator with a Certificate of Insurance evidencing such Non-Operator is covered
with no less than the minimum amounts set forth above.

Losses not covered by insurance required by this Agreement to be carried for the
benefit and at the expense of the parties hereto shall be charged to the joint
account.

         If the parties hereto or any of them shall insure their respective
risks beyond the specific limits of insurance required hereunder to be carried
by the parties, the benefits of such insurance shall inure to the parties
procuring and maintaining the same, respectively, and the cost of such insurance
shall be borne by such parties, respectively, without reimbursement one from the
other and without entering into any accounting hereunder.

E.         The premiums paid for all such insurance shall be charged as
operation expense. The Operator may carry such other insurance as he deems
prudent and reasonable

F.         Notwithstanding anything contained herein to the contrary, any
Non-Operator may each elect to provide its own insurance or to be a self-insurer
hereunder, and in the event of such election, shall neither be covered by
insurance obtained by Operator nor be liable for any part of the costs thereof;
provided however, Operator shall provide for Worker's Compensation and
Employer's Liability coverage for the benefit of the parties hereto and the cost
of such coverage shall be charged to the Joint Account. Any Non-Operator who
elects to provide its own insurance or to be a self-insurer hereunder shall
provide Operator with a written notice of such election prior to the
commencement of operations and upon request by Operator, a certificate of
insurance reflecting adequate coverage.

 

EXHIBIT "E"

GAS BALANCING AGREEMENT

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

The Parties recognize that imbalances may occur from time to time between them
in their separate disposition of Gas.    The Parties hereby agree to handle such
Gas imbalances in accordance with the terms of this agreement.

 

1.         Definitions.

 

The following definitions shall apply to this Agreement:

 

1.1         "Arm's Length Agreement" shall mean any gas sales agreement with an
unaffiliated purchaser or any gas sales agreement with an affiliated purchaser
where the sales price under such agreement is representative of prices available
under other similar agreements in the area at the same time for natural gas of
comparable quality and quantity.

 

1.2         "Well" means a well subject to the terms of the Joint Operating
Agreement to which this Agreement is attached and is capable of producing Gas in
one or more zones, formations or horizons.    A Well will be considered a
separate Well with respect to, but only to, each reservoir from which the Gas
production is not commingled in the wellbore.    If more than one category of
Gas is being produced from a single well, then each category of Gas within the
Well shall be considered a separate Well.    "Category" as used above shall mean
a separate category of Gas established by law, regulation or government order
for the purpose of regulating or deregulating the maximum lawful price of Gas,
including but not limited to those pricing categories established by the Natural
Gas Policy Act of 1978 and regulations or orders of the Federal Energy
Regulatory Commission.    All balancing hereunder shall be on a Well by Well
basis determined on volumes of Gas produced from such Well measured in MMBtus.

 

1.3         "Full Share of Current Production" shall mean the Percentage
Interest of each Party in the Gas actually produced from a Well during each
month.

 

1.4         "Gas" shall mean all hydrocarbons produced or producible from a Well
(whether from a well classified as either an oil well or a gas well by the
regulatory agency having jurisdiction in such matters) which are or may be made
available for sale or separate disposition by the Parties, excluding oil,
condensate and other liquid hydrocarbons recovered from gas by primary field
separation equipment prior to processing in a gas plant.    This Agreement does
not provide the basis for the balancing of any liquefied hydrocarbons recovered
at a gas processing plant; it being the intent of the Parties hereto that such
liquefiable hydrocarbons so recovered shall belong to the Party or Parties
delivering Gas to such plant.    "Gas" does not include gas used for operations
or which is vented, flared or lost prior to its sale or delivery from a Well.

 

1.5         When used in conjunction with the term "Gas", the terms:    "take",
"taking", "took", and "taken" shall be deemed to mean any method of disposition
of Gas which is produced and saved from a Well, including Gas purchased or sold
by a Party or third party or affiliate, or Gas used by a Party for purposes
other than for joint operations hereunder.

 

1.6         "Makeup Gas" shall mean any Gas taken by an Underproduced Party from
a Well in excess of its Full Share of Current Production, whether pursuant to
Section 2.3 or Section 3.1 hereof.

 

1.7         "Maximum Monthly Availability" shall mean the maximum average
monthly rate of production at which Gas can be produced from a Well, as
determined by the Operator, considering the maximum efficient well rate for each
Well, the maximum allowable(s) as set by the appropriate regulatory agency, mode
of operation, production facility capabilities and pipeline pressures.

 

1.8         "Operator" shall mean the individual or entity designated under the
terms of the Joint Operating Agreement to which this Agreement (Exhibit "E") is
attached.

 

1.9         "Overproduced Party" shall mean any Party who has taken a greater
quantity of Gas from a Well than the Percentage Interest of such Party in the
cumulative quantity of all Gas taken from a Well.

 

1.10         "Overproduction" shall mean the cumulative quantity of Gas taken by
a Party in excess of its Percentage Interest in the cumulative quantity of all
Gas taken from a Well.

 

1.11         "Party" and "Parties" shall mean those individuals or entities
signatory to the Joint Operating Agreement to which this Agreement (Exhibit "E")
is attached, and their respective heirs, successors, transferees and assigns.

 

1.12         "Percentage Interest" shall mean the percentage or decimal interest
of each Party (as determined in accordance with the Joint Operating Agreement)
in the Gas from a Well.

 

1.13         "Royalty" shall mean payments on production to all owners of
royalties, overriding royalties, production payments and similar interests.

 

1.14         "Underproduced Party" shall mean any Party who has taken a lesser
quantity of Gas from a Well than the Percentage interest of such Party in the
cumulative quantity of all Gas taken from a Well.

 

1.15         "Underproduction" shall mean the cumulative deficiency in the
quantity of Gas taken from a Well than the Percentage interest of such Party in
the cumulative quantity of all Gas taken from a Well.

 

2.         Right of Parties to Take Gas.

 

         2.1         Each Party taking Gas will notify the Operator, or cause
the Operator to be notified, of the volumes nominated, the name of the
transporting pipeline and the pipeline contract number or meter station relating
to such delivery, at least three (3) days prior to the nomination deadline of
the Party's transporting pipeline, or a minimum of seven (7) days prior to the
beginning of the month, whichever is earlier.    Operator is authorized to
deliver the volumes so nominated to the transporting pipeline in accordance with
the terms of this Agreement.

 

         2.2         Each Party shall make a reasonable, good faith effort to
take its full Share of Current Production to the extent that such production is
required to maintain leases in effect, to protect the producing capacity of a
Well or reservoir, to preserve correlative rights or to maintain oil production.

 

         2.3         During any month when a party fails for any reason to take
its Full Share of Current Production (as such Share may be reduced by the right
of the other Parties to make up for Underproduction as provided herein) the
other Parties shall be entitled to take any Gas which such Party fails to
take.    Such Gas shall be made available initially to each Underproduced Party
in the proportion that its interest in the Well bears to the total interests of
all Underproduced Parties desiring to take such Gas.    If all such Gas is not
taken by the Underproduced Parties, the portion not taken shall then be made
available to the other Parties in the proportion that their respective interests
in the Well bear to the total interest of such Parties.

 

         2.4         Notwithstanding the provisions of 2.3 hereof, no
Overproduced Party shall be entitled in any month to take any Gas in excess of
three hundred percent (300%) of its Percentage Interest of the Well's
then-current Maximum Monthly Availability in the absence of approval by all
Parties; provided, however, that this limitation shall not apply to the extent
that it would preclude production that is required to be produced to maintain
leases in effect, to preserve correlative rights, or to protect the producing
capacity of a Well or reservoir.

 

         2.5         In the event that a Party fails to take its Full Share of
Current Production required to be produced in order to (i) maintain leases in
effect, or (ii) to protect the producing capacity of a Well or reservoir, or
(iii) to preserve correlative rights, the Operator may sell any part of such
Party's Full Share of Current Production that such Party fails to take for its
own account, and render to such Party the proceeds derived from the sale of such
Full Share of Current Production based on the actual or constructive price
received for such Gas, less applicable taxes and Royalty.    In making the sale
contemplated herein, the Operator shall be obligated only to obtain such priced
and conditions for such sale as are reasonable under the circumstances.    The
Party not taking its Full Share of Current production hereby waives any claim
related to the marketing of its Gas by the Operator under the conditions
described in this paragraph 2.5 other than those occasioned by the Operator's
willful misconduct or gross negligence.

 

3.         Volumetric Balancing.

         3.1         Effective the first day of any calendar month following at
least twenty (20) days prior written notice to the Operator, any Underproduced
Party may begin taking Makeup Gas from a Well for a period of not less than one
(1) calendar month.    Any Makeup Gas taken by an Underproduced Party must be in
addition to the Underproduced Party's Full Share of Current Production (as such
Share may be reduced by the right of the other Parties to make up for
Underproduced from a Well as provided herein).    Any Makeup Gas allocated to
such Party's account by the Operator during the month of production shall be
determined by multiplying fifty percent (50%) of the Full Shares of Current
Production of all Overproduced Parties by a fraction, the numerator of which is
the Percentage Interest of such Underproduced Party and the denominator of which
is the total of the Percentage Interests of all Underproduced Parties desiring
to take Makeup Gas.    In no event will an Overproduced Party be required to
provide more than fifty percent (50%) of its Full Share of Current Production
for Makeup Gas.

 

         3.2         The first Makeup Gas taken by an Underproduced Party shall
offset Underproduction in the order in which such Underproduction accrued
(i.e., first in, first out).

 

4.1         Gas Balance Reporting.

         

4.1         Within thirty (30) days following the end of the production for that
month, each Party taking Gas for its account will furnish or cause to be
furnished to the Operator a statement of the volume and Btu content of Gas
allocated to such Party's account during the month of production.  

         4.2         The Operator will maintain appropriate accounting on a
monthly and cumulative basis of the volumes of Gas that each Party is entitled
to receive and the volumes of Gas actually taken for each Party's account.

 

         4.3         As to each Well, the Operator will furnish a statement for
each such month showing:

                    (i)         the total quantity of gas produced,

 

                    (ii)         the total quantity of gas used in operations,
flared, vented or lost,

 

                    (iii)         each Party's Full Share of the Current
Production,

 

                    (iv)         the total volume of Gas actually allocated by
the Operator and delivered for each Party's account,

 

                    (v)         the difference between the volume of Gas taken
by each Party and that Party's Full Share of Current Production,

 

                    (vi)         The cumulative Overproduction and
Underproduction of each Party, and

 

                    (vii)         The Btu value of the Gas.

 

                    Any inconsistency in the Operator's monthly statement shall
be reported to the Operator within sixty (60) days and the Operator shall make a
proper adjustment thereto within thirty (30) days after final determination of
the correct quantities involved.

 

         4.4         If any Party fails to provide the data required herein for
four (4) consecutive production months, any other Party may audit the production
and Gas volumes taken by the non-reporting Party to provide the required
data.    Such audit shall be conducted only after reasonable notice and during
normal business hours in the office of the Party whose records are being
audited.    All costs associated with such audit will be charged to the account
of the Party failing to provide the required data.

 

         4.5         Each Party hereto agrees to maintain records as to the
volumes and prices of Gas taken each month from a Well, along with the Royalty
paid on any such Gas.    The Parties agree to use the cumulative method, as
defined in Income Tax Regulation Section I.761-2(d)(4), to report revenue from
gas production and sales for federal income tax purposes.    These records are
to be maintained for a minimum period of two (2) years after final cash
settlement occurs pursuant to Section 6 hereof.

 

5.         Payments on Production.

         5.1         At all times while Gas is being produced from the Contract
Area, each party shall pay or cause to be paid all Royalties burdening its
interest in Gas actually produced or sold for its own account.    Nothing in
this Agreement (Exhibit "E") shall create any obligation on the part of one
Party to make payments to another Party's royalty owner and each Party agrees to
indemnify and hold the other Parties harmless from any and all claims for
Royalty payments asserted by its royalty owners regardless of the theory upon
which such claims are based, including but not limited to a claim of Royalties
based on a Party's Full share of Current Production whether or not that Party is
taking its Percentage Interest on a current basis.    The term "royalty owner"
shall include owners of royalties, overriding royalties, production payments and
similar interests.    In the event any governmental authority properly
prescribes that Royalty payments be made on any other basis than that described
above, each Party to this Agreement shall make Royalty payments accordingly,
commencing on the effective date authorized by such governmental authority but
the obligation of each party to hold the other parties harmless for Royalty
claims shall in all cases continue.

 

6.         Cash Settlement.

         6.1         Upon the earlier of the plugging and abandonment of the
Well, the termination of the Joint Operating Agreement to which this Agreement
(Exhibit "E") is attached, or at cessation of production from a Well for a
period of six (6) consecutive months, the Operator or any other Party may give
written notice calling for cash settlement of the Gas production imbalances from
the Well.    Such notice shall be given to all Parties owning all interest in
the Well.

 

         6.2         Within thirty (30) days after receipt of the notice calling
for cash settlement under Section 6.1 above, the Operator will distribute to
each Party a final Gas settlement statement detailing the quantity of
Overproduction owed by each Overproduced Party to all Underproduced Parties
identifying the month(s) to which such Overproduction is attributed.

 

         6.3         Within thirty (30) days after receipt of Operator's final
Gas settlement statement, each Overproduced Party will send its cash settlement,
accompanied by appropriate accounting detail, to the Operator.    The Operator
will promptly distribute the monies so received, along with any settlement owed
by the Operator as an Overproduced Party, to each Underproduced Party to whom
settlement is due.    In the event that any Overproduced Party fails to pay any
settlement due hereunder, the Operator may turn over responsibility for the
collection of such settlement to the Parties to whom it is owed, and the
Operator will have no further responsibility with regard to such settlement.

 

         6.4         Interest at the rate set forth in COPAS Exhibit "C",
Section I.3.B, will accrue for all amounts due under Section 6.1, beginning one
hundred eight (180) days after receipt of the notice calling for a cash
settlement described therein.    Such interest shall be borne by the Operator or
any Overproduced Party in the proportion that their respective delays beyond the
deadlines set out in Sections 6.2 and 6.3.

 

         6.5         The price of Gas for cash settlement by an Overproduced
Party shall be the price actually or constructively received under an Arm's
Length Agreement for the Overproduction, after deducting any amounts previously
paid for applicable taxes and Royalty.    If a portion of an Overproduced
Party's Gas production is taken for its own use, the price for such Gas will be
the price it received for any Gas takes during such periods by such Party
pursuant to an Arm's Length Agreement.

 

         6.6         During periods when an Overproduced Party took Gas for its
own use and had no Gas sales under an Arm's length Agreement, Overproduction
will be valued at the weighted average price received simultaneously by all
Parties for Gas taken in Arm's Length Agreements during such periods of
imbalance.    If no Party sold Gas under Arm's Length Agreements when the
Overproduction occurred, then the price shall be the last price received by a
Party making sales under an Arm's Length Agreement.

 

         6.7         That portion of any monies collected by an Overproduced
Party for Overproduction which is subject to refund by orders of the Federal
Energy Regulatory Commission or other governmental authority may be withheld by
the Overproduced Party until such prices are fully approved by such governmental
authority, unless the Underproduced Party furnishes a corporate undertaking,
acceptable to the Overproduced Party, agreeing to hold the Overproduced Party
harmless from financial loss due to refunds by such governmental authority.

 

7.         Operating Costs.

         Nothing in this Agreement shall change or affect any Party's obligation
to pay its proportionate share of all costs and liabilities incurred in
operations on or in connection with a Well, as its share thereof is set forth in
the Joint Operating Agreement, irrespective of whether any Party is at any time
taking Gas or whether such taking is in proportion to its Percentage Interest in
the Well.

 

8.         Liquids.

         The Parties shall share proportionately in and own all liquid
hydrocarbons recovered with Gas by field separation equipment operated for the
joint account in accordance with their Percentage Interests in the Well.

 

9.         Audit Rights.

         Notwithstanding any provision in this Agreement or any other agreement
between the Parties hereto to the contrary, and further notwithstanding any
termination or cancellation of this Agreement or such other agreement, for a
period of two (2) years after the date that Gas accounts are settled, any Party
shall have the right to audit (i) the records of any Overproduced Party as to
all matters concerning volumes, Btu content, adjustments and prices (except in
the case of volumetric settlement) and disposition of Gas taken from a Well, and
(ii) the records of any Underproduced Party as to all matters concerning
volumes.    Any such audit shall be conducted at the expense of the Party or
Parties desiring such audit, and shall be conducted, after reasonable notice,
during normal business hours in the office of the Party whose records are being
audited.    The audit rights provided for in this Section 9 shall be in addition
to those provided for in Section 4.4 of this Agreement (Exhibit "E").

 

10.         Conflict.

         As between the Parties, in the event of any conflict between the terms
of this Agreement (Exhibit "E") and the terms of any gas sales contract, or in
the event of any conflict between the terms of this Agreement (Exhibit "E") and
the terms of the Joint Operating Agreement, the terms of this Agreement (Exhibit
"E") shall govern.

 

11.         Indemnity.

         Each Party agrees to defend, indemnify and hold harmless all other
Parties from and against any and all liability for any claims, which may be
asserted by any third party which now or hereafter stands in a contractual
relationship with such indemnifying Party and which arise out of the operation
of this Agreement (Exhibit "E") or any activities of such indemnifying Party
under the provisions of this Agreement, and does further agree to save the other
Parties harmless from all judgments or damages sustained and costs incurred in
connection therewith.

 

12.         Operator Liability.

         Except as otherwise provided in this Agreement (Exhibit "E"), the
Operator is authorized to administer the provisions of this Agreement (Exhibit
"E"), but shall have no liability to the other Parties for losses sustained or
liability incurred which arises out of or in connection with the performance of
the Operator's duties hereunder, except such as may result from the Operator's
gross negligence or willful misconduct.    The Operator shall not be liable to
any Underproduced Party for the failure of any Overproduced Party to pay any
amounts owed pursuant to the terms hereof.    In no event shall the Operator be
liable nor responsible for any amount of cash settlement based on a value
asserted by an Underproduced Party different from the value calculated based on
the revenue and volume statements provided by any Overproduced Party to the
Operator.

 

13.         Term of Agreement.

         This Agreement (Exhibit "E") shall remain in full force and effect for
as long as the Joint Operating Agreement is attached shall remain in force and
effect, and thereafter until the Gas accounts between the Parties are settled in
full, and shall inure to the benefit of and be binding upon the Parties hereto,
and their successors, legal representatives and assigns, if any.    The Parties
hereto agree to give notice of the existence of this Agreement (Exhibit "E") to
any successor in interest of any such Party and to provide that any such
successor shall honor this Agreement (Exhibit "E"), and shall further make any
transfer of any interest subject to the Joint Operating Agreement, or any part
thereof, also subject to the terms of this Agreement (Exhibit "E").

 

14.         Assignment and Rights Upon Assignment.

         14.1         Notwithstanding anything herein or in the Joint Operating
Agreement to the contrary; if any Party assigns (including any sale, exchange,
transfer, or other disposition) any of its interest in a Well when such Party is
an Underproduced or Overproduced Party, the assignment shall, insofar as the
Parties hereto are concerned, include all interest of the assigning Party in the
Gas, all rights to receive or the obligation to make any monetary payment which
may ultimately be due hereunder, as applicable.    The Operator and each of the
other Parties hereto may treat the assignment accordingly, and the assigning
Party shall look solely to its successor/assignee for any interest in the Gas or
monetary payment that such Party may have or to which it may be entitled or
shall cause its successor/assignee to assume any Overproduction obligation of
assigning Party under express written acceptance.    Any Overproduced Party and
its successor/assignee shall severally and collectively remain liable to the
other Parties hereto for any monetary payment relating to its Overproduction
incurred prior to the effective date of the assignment or other disposition of
interest to the extent that said Overproduction has not been offset by the
Underproduced Parties taking Makeup Gas after such assignment or disposition of
interest.

 

         14.2         The provisions of Section 14.1 above shall not be
applicable in the event any Party mortgages its interest or disposes of its
interest by merger, reorganization, consolidation or sale of substantially all
of its assets to a subsidiary or parent company or to any company in which any
parent of subsidiary owns a majority of the stock of such company.

 

15.         Meaning of Words.

         Unless the context clearly indicates otherwise, words used in the
singular include the plural, the plural includes the singular, and the neuter
gender includes the masculine and the feminine.

 

END OF EXHIBIT "E"



 

 

EXHIBIT "F"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

     

THERE IS NO EXHIBIT "F" TO THIS AGREEMENT

 

EXHIBIT "G"

 

Attached to and made a part of that certain Operating Agreement dated September
1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and THE
EXPLORATION COMPANY, as Non-Operators covering the Northern Lands.

     

THERE IS NO EXHIBIT "G" TO THIS AGREEMENT

 

EXHIBIT H

 

         Attached to and made a part of that certain Operating Agreement dated
September 1, 2005 by and between ENCANA OIL & GAS (USA) INC., as Operator, and
THE EXPLORATION COMPANY, as Non-Operators covering the Northern Lands

   

MEMORANDUM OF OPERATING AGREEMENT

   

STATE OF TEXAS                                        §

                                                                      §

COUNTIES OF MAVERICK & KINNEY       §

   

This Memorandum and Agreement is entered into effective as of the 1st day of
September, 2005 by and between ENCANA OIL & GAS (USA), INC., Secured Party,
herein referred to as "Operator" and the Signatory Party(ies) other than
Operator, Debtor(s), herein referred to individually as "Non-Operator and
collectively as "Non-Operators".

 

I.

 

The parties to this Agreement are owners of certain oil and gas interests
covering the land or lands described in Exhibit "A" attached hereto and they
have entered into an Operating Agreement dated the 1st day of September, 2005,
covering said land and the oil and gas leases described in Exhibit "A" attached
hereto.    Reference is hereby made to said Operating Agreement for all purposes
and its is incorporated herein as if fully set out herein.

 

II.

 

The Operating Agreement, in Articles VII., provide for and Non-Operator does
hereby grant to Operator, a lien upon Non-Operator's oil and gas rights in the
Contract Area and a security interest in its share of oil and gas when extracted
and its interest in all equipment, fixtures, personal property, accounts,
inventory and general intangibles and proceeds or product thereof, not owned or
hereafter acquired in connection with operations on said property, to secure
payment of its share of expenses, together with any interest thereon as set out
in said Operating Agreement.    To the extent that Operator has a security
interest under the Uniform Commercial Code of the State of Texas, Operator shall
be entitled to exercise the rights and remedies of the Secured Party under the
code, and the bringing of a suit and obtaining a judgement by Operator for the
secured indebtedness shall not be deemed as an election of remedies or otherwise
affect the lien rights or security interest as set out therein.

 

III.

 

The Operating Agreement states and the Operator and Non-Operator hereby agrees
that this Memorandum of the Operating Agreement shall serve and may be filed as
a Financing Statement to perfect the security interest granted in said Operating
Agreement and shall apply to each Non-Operator's interest in oil and gas,
equipment, fixtures, personal property, accounts, inventory and general
intangibles and proceeds or products related to the oil and gas leases set out
in Exhibit "A" hereto.

 

IV.

 

The Operating Agreement provides for and each Non-Operator does hereby grant to
Operator the right to proceed to foreclose the lien of Operator as against the
interest of any Non-Operator by a non-judicial sale under the laws of the State
of Texas.    Upon default, Operator shall have the power set out in said
Operating Agreement to foreclose said lien by a non-judicial sale in compliance
with the laws of the State of Texas which affect such sale.

 

V.

 

The Operating Agreement further provides that Operator shall grant and Operator
does hereby grant to Non-Operator(s) a like lien and security interest as
described in Article II. hereof in and to the interest of Operator in the
Property as described in such Article II., and that Non-Operator(s) shall be
further authorized to foreclosure such lien pursuant to

a non-judicial sale in the same manner as that set forth in Article IV.
hereof.    For purposes of foreclosing such lien and conducting such
non-judicial sale pursuant to the Operating Agreement, Non-Operator appointed
and does hereby appoint Robert E. Lee, Jr., whose address is 500 North Loop 1604
East, Suite 250, San Antonio, Texas  78232, as Trustee.    It is intended by the
Operating Agreement that Non-Operator(s) enjoy the reciprocal rights otherwise
granted to Operator with respect to liens, security interests and non-judicial
foreclosure in the event of a default by Operator in the payment of his
proportionate part of expenses and costs relating to the Contract Area.

 

VI.

 

All parties hereto agree that this Memorandum is to be filed of record in order
to perfect and give notice of the Operator's (and Non-Operator's lien) as set
out in said Operating Agreement, and that this Memorandum and Agreement as a
Financing Statement, is to be filed of record, among other places, in the Real
Estate Records of all counties where the land described in Exhibit "A" is
situated.

 

Executed this ____ day of _______________________, 2005, but effective as of the
day set out above.

   

OPERATOR

   

Address:                                                 ENCANA OIL & GAS (USA)
INC.

14001 N. Dallas Parkway, Suite 1000

Dallas, Texas    75240

(214) 987-7100 (off)

(214) 242-7205
(fax)                                        By:_______________________________

            Roger J. Biemans, President

                    

   

NON-OPERATOR

   

Address:                                                 THE EXPLORATION COMPANY

500 North Loop 1604 East, Suite 250

San Antonio, Texas    78232

(210) 496-3232 (off)

(210) 496-5300
(fax)                                        By:______________________________

            James E. Sigmon, President

       

STATE OF TEXAS             §

                                           §

COUNTY OF BEXAR         §

 

         This instrument was acknowledged before me, the undersigned authority,
on the _____ day of ______________________, 2005, by ROGER J. BIEMANS, PRESIDENT
of ENCANA OIL & GAS (USA) INC. on behalf of said Corporation.

 

My Commission
Expires:__________                             ________________________

                                                                                Notary
Public, State of Texas

         

STATE OF TEXAS                    §

                                        §

COUNTY OF BEXAR         §

 

         This instrument was acknowledged before me, the undersigned authority,
on the _____ day of ______________________, 2005, by JAMES E. SIGMON, PRESIDENT
of THE EXPLORATION COMPANY, a Delaware Corporation, on behalf of said
corporation.

   

My Commission
Expires:__________                             ________________________

